Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 7, 2019 has been provided as requested by the applicant. It is noted that it was considered on 6/24/2021 and noted in the previous office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For the mandibular coupled teeth, the applicant claims “an artificial tooth for a mandibular central incisor, an artificial tooth for a mandibular lateral incisor, an artificial tooth for a mandibular canine, an artificial tooth for a mandibular first premolar, an artificial tooth for a mandibular second premolar, an artificial tooth for a mandibular first molar, and an artificial tooth for a mandibular second molar” and then further claims “the artificial teeth being on a left side and the same teeth being on a right side” and “such that the mandibular coupled artificial teeth includes two mandibular central incisors”. However, it is unclear what the applicant is claiming with respect to the teeth. Such that only a single one of each tooth has been positively claimed, and it is unclear what the left and right sides are with respect to. It appears that the applicant is trying to claim pairs of teeth, such that the claimed teeth include the teeth on both the left and right 
The same issue applies to the limitations like “on both the left and right side of the mandibular coupled artificial teeth, the artificial tooth for the mandibular central incisor, the artificial tooth for the mandibular lateral incisor, and the artificial tooth for the mandibular canine have incisal edges”.  It is believed the applicant is trying to claim the pairs of the artificial teeth arranged on the left and right side of the arch include the incisal edges as claimed. It is noted that this limitation with respect to different teeth appears throughout the claim and the same issues apply to the limitation. The applicant should amend them all accordingly to clarify what is being claimed. 
With respect to claim 2, the applicant has amended the claims to include first through fifty four different facets.  However, it is noted that each of the facets within the list have different names. Such as the applicant claims a first through fifth protrusive facet and then claims a sixth retrusive facet. However, a first through fifth retrusive facet has not been claimed, therefore, the limitation is unclear. The applicant then claims a seventh protrusive facet, however, a sixth protrusive facet has not been claimed, therefore, the limitation is unclear. The same issue occurs through the claim when a previous number of the claimed facets has not been claimed. The applicant should 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that not all of the 112(b) issues were properly addressed and therefore, some of the rejections are marinated as discussed above in detail. Further some of the applicant’s amended raised new issues and therefore, new rejections were applied.
Allowable Subject Matter
Claims 1-2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The claimed mandibular coupled artificial teeth and maxillary coupled artificial teeth each having the claimed frown forms being arranged between a first curve expressed by the claimed quadratic function and a second curve expressed by the claimed quadratic function wherein the first and second curve being arranged within the XY plane of the XYZ orthogonal coordinate system wherein values within the quadratic function within the claimed ranges in combination with the other claimed limitations.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        9/30/2021